25, 1965


Hon. W. S. Heatly, Chairman      Opinion No. C-393
AppropriationsCommittee
House of Representatives         Re: Effects of proposed Senate
Austin, Texas                        Amendment to H.B. 122, the
                                     House Salary Suspension Act.
Dear Mr. Heatly:
         Your request for an opinion reads as follows:
         "This formalizes a request made by Mr.
    Heatly, the chairman of the Appropriations
    Committee of the House of Representatives,
    concerning a possible Senate amendment to
    H.B. 122, the House Salary Suspension Act.
         "If the only changes in the Act were to
    strike out 'except the salaries of the District
    Judges and other compensationof District Judges,'
    and add In lieu thereof 'includingthe regular
    salaries of District Judges paid out of the
    General Revenue Fund,' would the amendment have
    the following effects:
         "(1) Suspend all salaries of Supreme Court
    or Court of Civil Appeals Justices and District
    Judges paid out of the General Revenue Fund, and
         "(2) Not Impair or affect compensationpaid
    to or received by District Judges under voluntary
    or mandatory legislationauthorizing or requiring
    payment by counties within or comprising the var- ,
    ious districts, commonly referred t$ as local
    salary supplementationlegislation.
         I!    11
          . . .


                              1852-
Hon. W. S. Heatly, page 2 (C-393)


          Section 1 of H.B. 122 of the 59th Legislature, if
amended as outlined in your request, will read in part as
follows:
          "The salaries of all State officers and
     all State employees, Including the regular
     salaries of District Judges paid out of the
     General Revenue Fund, shall be for the period
     beginning September 1, 1965, and ending August
     31, 1967, in such sums or amounts as may be
     provided for by thenLegislaturein the General
     AppropriationsAct.
          H.B. 122 as thus amended, will constitute the pre-
existing law required by the provisions of Section 44 of Article
III of the Constitutionof Texas authorizingthe Legislatureto
appropriatemonies for the payment of salaries to District Judges,
Judges of the Court of Criminal Appeals, Supreme Court Justices
and Justices of the Courts of Civil Appeals.
          Section 2 of Article V of the Constitutionof Texas,
provides that the Justices of the Supreme Court shall receive
such compensation 'as shall be provided by law." Section 4 of
Article V of the Constitutionof Texas, provides that the Judges
of the Court of Criminal Appeals shall receive the same salary
as Judges of the Supreme Court, Section 6 of Article V of the
Constitutionof Texas provides that Justices of the Courts of
Civil Appeals "shall receive for their services the sum of Three
Thousand Five Hundred Dollars ($3, 00) per annum until otherwise
provided by law." (Emphasis addeds .
          In answer to your first question in view of the fore-
going authority, you are advised that the salaries of the Justices
of the Supreme Court, the Judges of the Court of Criminal Appeals,
Justices of the Courts of Civil Appeals and of District Judges
paid out of the General Revenue Fund of the State of Texas will
be governed by the provisions of the General AppropriationsAct
if H-B. 122 of the 59th Legislature Is enacted as amended prior
to the enactment of the General AppropriationsAct.
          A study of the provisions of H.B. 122, as amended by
the 59th Legislature,reveals that It contains no provisions
relating to salaries paid District Judges by counties. There-
fore, in answer to your second question you are advised that the
Suspension Act cannot affect compensationpaid to or received by
District Judges under legislationauthorizingor requiring pay-
ment by counties of salaries to District Judges.


                           -1853-
Hon. W. S. Heatly, page 3 (C-393)


                    SUMMARY
         H.B 122 of the 59th Legislature, if amended
    as outlined in your request, will not affect the
    compensationpaid to or received by District Judges
    under legislationauthorizing or requiring payment
    by counties of salaries to District Judges. H.B.
    122 of the 59th Legislaturewill authorize the
    Legislature to fix the salaries of the Justices
    of the Supreme Court, the Judges of the Courtof
    Criminal Appeals and the Justices of the Courts
    of Civil Appeals and salaries of District Judges
    paid out of the General Revenue Fund of the State
    of Texas for the next biennium in the General Ap-
    propriationsAct.
                                   Very truly yours,
                                   WAGGONER CARR
                                   Attorney General




                                      Assistant
JR:mkh
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
J. C. Davis
Llnward Shivers
Bob Flowers
Roy Johnson
Frank Booth
APPROVED FOR THE ATTORNEY GENERAL
BY: Stanton Stone




                          -1854-